     Case 4:20-cv-00303-GKF-SH Document 3 Filed in USDC ND/OK on 06/25/20 Page 1 of 5


                            UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OKLAHOMA

(1)      DEBORAH LOGAN, special administrator, )
         of the Estate of DARIUS HATFIELD       )
                                                )
                 Plaintiff,                     )
                                                )
v.                                              )                   Case No. 4:20-cv-00303-JED-FHM
                                                )
(1)      VIC REGALADO, in his official capacity )                   Removed from Tulsa County
         as TULSA COUNTY SHERIFF, and           )                   District Court
         individually;                          )                   Case No. CJ-2020-01758
                                                )                   Judge Rebecca Brett Nightingale
(2)      DAVID PARKER, in his official capacity )
         as TULSA COUNTY JAIL                   )
         ADMINISTRATOR, and individually;       )
                                                )
(3)      BOARD OF COUNTY                        )
         COMMISSIONERS OF TULSA                 )
         COUNTY;                                )
                                                )
(4)      TURN KEY HEALTH, LLC, d/b/a            )
         TURN KEY MEDICAL, and TURN KEY; )
                                                )
(5)      JAILER JOHN DOE I, individually;       )
                                                )
(6)      JAILER JOHN DOE II, individually;      )
                                                )
(7)      NURSE JANE/JOHN DOE III,               )
         individually;                          )
                                                )
(8)      NURSE JANE/JOHN DOE IV,                )
         individually;                          )

                 Defendants.

                                STATUS REPORT ON REMOVED ACTION

This form must be filed by the removing party at the time of filing the notice of removal or within five (5) days of
the filing of the notice of removal in the U.S. District Court. Note: Additional sheets may be used as necessary.


I.       State Court Information

         Identify the court from which the case is being removed.         Court: District Court of Tulsa County,
                                                                                 State of Oklahoma
         Specify the number assigned to the case in that court.           Number: CJ-2020-01758




                                                                               Status Report on Removed Action CV-22 (2/2014)
  Case 4:20-cv-00303-GKF-SH Document 3 Filed in USDC ND/OK on 06/25/20 Page 2 of 5


II.   Style of the Case

      Include all termed/dismissed and pending Plaintiff(s), Defendant(s), Intervenor(s), Counter-Claimant(s),
      Counter-Defendant(s), Cross-Claimant(s), Cross-Defendant(s), Third-Party Plaintiff(s), and Third-Party
      Defendant(s). Indicate the party type and the attorney(s) of record for each party.

            Party                                      Party Type          Attorney
       1.   Deborah Logan, special administrator of    Plaintiff           G. Gene Thompson, OBA #31243
            the Estate of Darius Hatfield                                  Margaret Cook, OBA #31357
                                                                           Keri D. Palacios, OBA #34175
                                                                           Creek County Law PLLC
                                                                           101 E. Lee Avenue
                                                                           Sapulpa, OK 74066
                                                                           918-223-3044
                                                                           gene@creekcountylaw.com

                                                                           and

                                                                           Andrew M. Casey, OBA #32371
                                                                           Foshee & Yaffe
                                                                           12231 S. May Ave.
                                                                           405-378-3033
                                                                           Andrewcasey.at.law@gmail.com



       2.   Vic Regalado, in his official capacity as Defendant            Douglas A. Wilson
            Tulsa County Sheriff, and individually                         Assistant District Attorney
                                                                           Chief of the Civil Division
                                                                           Tulsa County District Attorney’s
                                                                           Office
                                                                           500 S. Denver Avenue, Suite 827
                                                                           Tulsa, OK 74103
                                                                           918-596-8795
                                                                           Douglas.wilson@tulsacounty.org

       3.   Board of County Commissioners of Tulsa Defendant               Douglas A. Wilson
            County                                                         Assistant District Attorney
                                                                           Chief of the Civil Division
                                                                           Tulsa County District Attorney’s
                                                                           Office
                                                                           500 S. Denver Avenue, Suite 827
                                                                           Tulsa, OK 74103
                                                                           918-596-8795
                                                                           Douglas.wilson@tulsacounty.org

       4.   Turn Key Health, LLC d/b/a Turn Key Defendant                  Joel L. Wohlgemuth, OBA #9811
            Medical, and Turn Key                                          Jo Lynn Jeter, OBA #20252
                                                                           Barrett L. Powers, OBA #32485
                                                                           NORMAN WOHLGEMUTH
                                                                           CHANDLER JETER BARNETT &
                                                                           RAY, P.C.
                                                                           2900 Mid-Continent Tower
                                                                           401 South Boston Avenue
                                                                           Tulsa, OK 74103

                                                                          Status Report on Removed Action CV-22 (2/2014)
  Case 4:20-cv-00303-GKF-SH Document 3 Filed in USDC ND/OK on 06/25/20 Page 3 of 5


                                                                                     (918) 583-7571

        5.   John Does 5-8                                    Defendants             Unknown



III.   Jury Demand

       Was a Jury Demand made in State Court?             ☒ Yes         ☐ Yes, but rescinded               ☐ No

                                 Requesting Party(ies)                                               Date of Request
        Plaintiff, Deborah Logan                                                               June 2, 2020




IV.    Complaints, Counter-Claims, Cross-Claims, Third Party Complaints, and Intervenor Complaints

       List all complaint-type documents (Complaints, Amended Complaints, Counter-Claims, Amended
       Counter-Claims, Cross-Claims, Amended Cross-Claims, Third-Party Complaints, Amended Third-Party
       Complaints, Intervenor Complaints, and Amended Intervenor Complaints) filed in State Court. Indicate
       filing party(ies), against whom, and date filed.

             Complaint-Type               Filing Party(ies)                Against Whom                      Date Filed
              Document(s)
                                     Plaintiff, Deborah
        Petition                     Logan                          Defendants 1-8, above             June 2, 2020


V.     Unserved Parties

       List parties not served at time of case removal.

                     Unserved Party(ies)                                      Reason(s) for No Service
        Sheriff Vic Regalado in his official and
        individual capacities                                  Unknown
        David Parker in his official and individual
        capacities                                             Unknown
        Board of County Commissioners of Tulsa
        County                                                 Unknown

        Turn Key Health Clinics, LLC                           Unknown, but Plaintiff’s counsel stated he
                                                               anticipated filing an Amended Petition.

        John/Jane Does I-IV____________________                Unknown___________________________________

VI.    Answer

       Was an Answer made in State Court?             Yes ☐           No ☒

       If Yes, indicate document answered, filing party(ies), and date filed.

               Document Answered                                Filing Party(ies)                              Date Filed

                                                                                    Status Report on Removed Action CV-22 (2/2014)
  Case 4:20-cv-00303-GKF-SH Document 3 Filed in USDC ND/OK on 06/25/20 Page 4 of 5


         N/A




VII.    Nonsuited, Dismissed or Terminated Parties

        List party(ies) nonsuited, dismissed or terminated from the State Court action. Indicate date of
        termination/dismissal.

                     Nonsuited, Dismissed or Terminated Party(ies)                       Date Terminated/Dismissed
         N/A




VIII.   Remaining Claims of the Parties

        List all pending complaint-type documents from Section IV. Indicate filing party(ies), against whom and
        date filed.

          Pending Complaint-              Filing Party(ies)                Against Whom                       Date Filed
           Type Document(s)

         Petition                 Plaintiff, Deborah Logan          Defendants 1 -8 above             June 2, 2020




IX.     Pending Motions

        List all contested pending motions. Indicate filing party(ies) and date filed.

                    Pending Motions                                Filing Party(ies)                         Date Filed
         N/A




                                                                                 Status Report on Removed Action CV-22 (2/2014)
  Case 4:20-cv-00303-GKF-SH Document 3 Filed in USDC ND/OK on 06/25/20 Page 5 of 5




                                              Respectfully submitted,


                                              /s/ Jo Lynn Jeter
                                              Joel L. Wohlgemuth, OBA #9811
                                              Jo Lynn Jeter, OBA #20252
                                              Barrett L. Powers, OBA #32485
                                              NORMAN WOHLGEMUTH CHANDLER JETER
                                              BARNETT & RAY, P.C.
                                              2900 Mid-Continent Tower
                                              401 South Boston Ave.
                                              Tulsa, OK 74103
                                              (918) 583-7571
                                              (918) 584-7846 facsimile

                                              ATTORNEYS FOR DEFENDANT,
                                              TURN KEY HEALTH CLINICS, LLC


                                     CERTIFICATE OF SERVICE

        I certify that on the 25th day of June, 2020, I caused a true and correct copy of this document to be
placed in the United States mail, first class postage fully pre-paid, addressed to:


       G. Gene Thompson, Esq.
       Margaret Cook, Esq.
       Keri D. Palacios, Esq.
       Creek County Law PLLC
       101 E. Lee Avenue
       Sapulpa, OK 74066

       and

       Andrew M. Casey, Esq.
       Foshee & Yaffe
       12231 S. May Ave.
       Oklahoma City, OK 73170



                                          /s/ Jo Lynn Jeter
                                          Jo Lynn Jeter




                                                                          Status Report on Removed Action CV-22 (2/2014)
